Per Curiam. —
The indictment in this case was fatally defective and the motion in arrest of judgment should have been granted. In the case of Griffith v. The State, 90 Ala. 583, the indictment omitted the letters “ght” from the word “aforethought” ; and while recognizing the general rule that a mere clerical error, or misspelling, or the omission of letters, did not necessarily vitiate an indictment, the omission was fatal. In the case of Grant v. State, 55 Ala. 201, the omission of the letter “d” from the word “gold” was held to be a mere clerical error, not affecting the sense or sound of the word, and did not vitiate the indictment. Unless we depart from these decisions, we must hold the indictment bad in the present case. Great precision should be preserved in matters which vitally affect the life and liberty of the citizen ; and we are not willing to relax the rule in this respect laid down by our predecessors.
Reversed and remanded.